DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 14 are objected to because of the following informalities: The newly added claim language in each of these independent claims is at times awkward and difficult to confidently interpret.  The use of “thereof” in several instances in the new language appears somewhat gratuitous and may not be necessary at all, as its purpose in the claims is not readily apparent.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 14 both disclose: “a first direction of the body”, “a second direction of the body” and “an edge of the body” (lines 18-20 and 20-22, respectively; emphasis added).  There is a lack of antecedent basis for these limitations in the claims.  There is no prior recitation of any “body”, much less any “first direction”, “second direction” or “edge” of the body.  The claims previously recite a “laminate structure” which could reasonably be a “body”, and they also disclose “a plurality of bodies”, but do not distinguish “a body” or “a first direction” or “edge” of a body.  Additionally, they previously disclose a “length direction” and a “width direction”, which further muddies any possibility of confident interpretation of the claims.  As such, one cannot be sure of the metes and bounds of these claims because it is not clear which elements are being defined or modified by the limitations in the claims. These claims are being examined as best understood, such that the “body” is one or more of the “bodies” formed by cutting, and wherein the “second direction” is either the “length direction” or “width direction”, the “first direction” may be a “height” direction, and the “edge” is any vertex or rounded corner where two sides meet.
Claims 2-7, 13 and 15-23 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claims 1 and 14.
Claims 20 and 22 are further rejected as indefinite.  The claims both disclose: “B is defined as an end of the first band portion disposed on the second surface” (line 9; emphasis added).  There is a lack of antecedent basis for this limitation in the claims.  Nothing in claims 20, 22 or antecedent claims 1 or 14, respectively, discloses any “band portion” at all, much less any apparent method step of a “band portion” being “disposed” on any surface.  As such, one cannot know what structure(s) is/are being modified or defined by this purported limitation in the claims, and it is not clear if a step or structure(s) was/were inadvertently omitted from the antecedent claim language.  As best understood, the claim appears to be indicating the “external electrodes” instead of a “band portion”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 7, 13-15, 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al. (US 2016/0049244 A1), in view of Mori et al. (US 5,370,760), further in view of Kim et al. (US 10,431,386 B2).
Regarding claim 1, Kitano discloses a method of manufacturing a capacitor component (1A) (Title; Abstract; fig. 6; pars. 0002, 0046 and 0117), comprising: forming5formingforming a laminate structure (2) in which a plurality of ceramic sheets (11B1 and 11B2), each having an internal electrode pattern (13) formed thereon, are layered (figs. 6-7; pars. 0120-0122 and 0124); attaching an auxiliary member (top and bottom ones of 60) to an upper surface and a lower surface (figs. 8A-9B: “top” and “bottom”, as viewed, respectively) of the laminate structure (pars. 0129-0134); and 10disposing the laminate structure having the auxiliary member attached thereto on a lower mold (bottom one of 50) on which a jig (top one of 50) for blocking portions of the laminate structure are disposed, and then compressing the laminate structure (figs. 8A-9B; pars. 0131-0134); after compressing the laminate structure, cutting the laminate structure into a plurality of bodies (“individual chips”) (par. 0139); and after cutting the laminate structure, forming external electrodes (5a, 5b) on each of the plurality of bodies (par. 0142), and in the manufactured capacitor component: dielectric layers thereof, made of the plurality of ceramic sheets, are stacked in a first direction (up and down, as viewed in figs. 8A-9B) of the body 
Regarding claim 14, Kitano discloses a method of manufacturing a capacitor component (1A) (Title; Abstract; fig. 6; pars. 0002, 0046 and 0117), comprising: forming a laminate structure (2) in which a plurality of ceramic sheets (11B1, 11B2), each having an internal electrode pattern (13) formed thereon, are layered (figs. 6-7; pars. 0120-0122 and 0124); attaching an auxiliary member (top and bottom ones of 60) to an upper surface and a lower surface (figs. 8A-9B: “top” and “bottom”, as viewed, respectively) of the laminate structure (pars. 0129-0134); disposing the laminate structure having the auxiliary member attached thereto on a lower mold (bottom one of 50) on which a jig (top one of 50) for blocking portions of the laminate structure are disposed, and compressing the laminate structure (figs. 8A-9B; pars. 0131-0134); DB1/ 117751080.15Application No. 16/298,340cutting the laminate structure into a plurality of bodies (“individual chips”) (par. 0139); sintering the plurality of bodies (par. 0140); and forming external electrodes (5a, 5b) on each of the plurality of bodies (par. 0142), wherein after sintering the plurality of bodies and before forming the external electrodes, no grinding process is performed to the plurality of bodies (no grinding is disclosed by Kitano, which instead uses barrel polishing: par. 0141), and in the manufactured capacitor component: dielectric layers thereof, made of the plurality of ceramic sheets, are stacked in a first direction (up and down, as viewed in figs. 8A-9B) of the body thereof, the external electrodes thereof oppose each other in a second direction (left-to-right, as viewed in figs. 8A-9B) of the body thereof, and in the first and second direction cross-section 
In both of claims 1 and 14, Kitano, however, does not explicitly disclose that the jigs are for blocking a length direction portion and a width direction portion of the laminate structure; and that the ceramic sheet has a thickness of 0.6µm or less.
Mori teaches that it is well known to perform a related method of manufacturing a capacitor component (“ceramic capacitors”) (Title; col. 1, lines 17-31), including preparing a ceramic (“ceramic green sheets”) and electrode (12) stacked laminate structure (13) (figs. 1-2; col. 4, lines 32-36), and disposing the laminate structure on a lower mold (17) on which jigs (15) for blocking a length direction portion and a width direction (jigs in figs. 6-8) portion of the laminate structure are disposed, and compressing the laminate structure (figs. 3-9; col. 4, lines 37-48; cols. 4-5, lines 57-68 and 1-5).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Kitano to incorporate the jigs having blocking in the length and width direction of Mori.  Kitano already discloses that the auxiliary member (60) conforms around the laminate structure during pressing and provides the mold parts (50), and thus likely provides blocking in length and width directions.  However, because Kitano is not explicit as to this disclosure, Mori is relied upon to demonstrate that it was common to provided blocking in two dimensions laterally prior to and during compressing of the stacked laminate structure.  This is obvious to PHOSITA, because such blocking was readily and predictably employed to help prevent the known problems of cracking and delamination, due to uneven forces, and uncontrolled Poisson’s ratio shape changes.  If the ceramic stack were unconstrained 
Kim teaches that it is well known to perform a related method of manufacturing a capacitor component (10) (Title; Abstract; fig. 1; cols. 3-4, lines 66-67 and 1-2), including preparing ceramic layers (211a) and electrodes (211b) to form a stacked laminate structure (21) (figs. 1, 2, 5A-5B; cols. 3-4, lines 66-67 and 1-27), and also that each ceramic sheet has a thickness of 0.6µm or less (col. 4, lines 13-21).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Kitano to incorporate the preferred ceramic layer thickness of Kim.  Respectfully, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In this instance, there is not a difference in relative dimensions, it is only that Kitano is silent as to the desired dimensions.  While the claims are drawn to a method and not a product, there is no indication that any special steps were involved, or that any surprising result came from simply selecting the known prior art thickness of Kim.  Moreover, the claim does not require cutting or other steps to actually cause the layers to be the preferred thickness, and as such, it would be a simple matter to 
Regarding claims 2 and 15, the modified Kitano teaches the method of claims 1 and 14, respectively, as detailed above, and Kitano further discloses that the auxiliary members (60, which are made of rubber) have greater elasticity than elasticity of the lower mold (50, which is a rigid pressure plate) (as shown in figs. 8B and 9B: 50 does not compress or move, whereas 60 is conformal, i.e. elastic) (pars. 0131-0136).
Regarding claim 6, the modified Kitano teaches the method of claim 1, as detailed above.  Kitano further discloses that each of the internal electrode patterns has a thickness of 0.5µm or less (par. 0052).
Regarding claim 7, the modified Kitano teaches the method of claim 1 as detailed above, and Kitano further discloses after 10cutting the laminate structure into a plurality of bodies (par. 0139); sintering the plurality of bodies (par. 0140), wherein after sintering the plurality of bodies and before 15forming the external electrodes, no grinding process is performed to the plurality of bodies (no grinding is disclosed by Kitano, which uses barrel polishing instead: par. 0141).
Regarding claim 13, the modified Kitano teaches the method of claim 1 as detailed above, and Kitano further discloses: after 10cutting the laminate structure into a plurality of bodies (par. 0139); sintering the plurality of bodies (par. 0140).
Regarding claim 19, the modified Kitano teaches the method of claim 14, as detailed above.  Kitano further discloses that each of the internal electrode patterns has a thickness of 0.5µm or less (par. 0052).
Regarding claims 21 and 23, the modified Kitano in view of Mori and Kim teaches the methods of claims 14 and 1, respectively, as detailed above.  Mori further teaches that the jigs are in direct contact with the laminate structure (figs. 1, 3 and 5).  Please refer to claims 1 and 14, above, regarding rationale for combination of references.
Claims 3-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Kitano, further in view of McCormick et al. (US 8,846,169 B2).  
Regarding claims 3 and 16, the modified Kitano teaches the method of claims 1 and 14, respectively, as detailed above.  Kitano further teaches that the auxiliary member comprises a polymer (rubber) film (par. 0134).  Kitano in view of Mori, however does not teach that the auxiliary member comprises a polymer film and an adhesive layer coating a surface of the polymer film.
McCormick teaches that it is well known to perform a related method of manufacturing a stacked and pressed component (Title; Abstract; figs. 1, 6 and 7); and that the auxiliary member comprises a polymer film and an adhesive layer coating a surface of the polymer film (col. 2, lines 43-56; col. 4, lines 18-37).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Kitano to incorporate the polymer film being used with an adhesive layer coating on the polymer film from McCormick.  It is considered well known to use an adhesive layer with polymer in order to predictably enhance smoothness and adhesion, and reduce cracking and delamination.  PHOSITA would have realized that an adhesion layer with the polymer would provide those advantages, as expected, and without having to change the method of Kitano in any disadvantageous manner.  That is, though Kitano 
Regarding claims 4 and 17, the modified Kitano teaches the method of claims 3 and 16, respectively, as detailed above, and McCormick further teaches that it is well known that the adhesive layer is comprised of25 an adhesive resin constituting 70% to 95% of the adhesive layer by weight (poly-isobutylene resin at 70-80% by weight) and particleDB1/ 102442054.1 Page 27cells (cyclic olefin-based polymer) constituting 5% to 30% of the adhesive layer by weight (remainder, i.e. 20-30 % by weight) (col. 20, lines 31-37).  
This preferred composition was known at the time of filing and there is no evidence that any special steps were devised in order to use the prior art ratios of McCormick in the known methods of Kitano IVO Mori.  The selection of the preferred adhesive to binder/encapsulant ratios is considered to be obvious based upon the desired properties of the product.
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Kitano, further in view of Majumdar et al (US 2006/0282999 A1).
Regarding claims 5 and 18, the modified Kitano teaches the method of claims 1 and 14, respectively, as detailed above, and Kitano further discloses the auxiliary member is made of rubber (par. 0134).  Mori also discloses using an auxiliary member (28) made of rubber (col. 5, lines 38-47).  However, neither of these references explicitly recites that the rubber selected is silicone rubber, a urethane rubber or a natural rubber.  
Majumdar teaches that it is well known to perform a related method including forming layered capacitors (228, 232, 240) and to apply an auxiliary member (“silicone rubber press pad and smooth PTFE-filled glass release sheet”), wherein the auxiliary member is a silicone rubber, a urethane rubber or a natural rubber (silicone rubber) (all: par. 0048).
.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al. (US 2016/0049244 A1), in view of Mori et al. (US 5,370,760), further in view of McCormick et al.
Regarding claim 1, Kitano discloses a method of manufacturing a capacitor component (1A) (Title; Abstract; fig. 6; pars. 0002, 0046 and 0117), comprising: forming a laminate structure i(2) in which a plurality of ceramic sheets (11B1 and 11B2), each having an internal electrode pattern (13) formed thereon, are layered (figs. 6-7; pars. 0120-0122 and 0124); attaching an auxiliary member (top and bottom ones of 60) to an upper surface and a lower surface (figs. 8A-9B: “top” and “bottom”, as viewed, respectively) of the laminate structure (pars. 0129-0134); disposing the laminate structure having the auxiliary member attached thereto on a lower mold (bottom one of 50) on which a jig (top one of 50) for blocking portions of the laminate structure are disposed, and then compressing the laminate structure and the auxiliary member attached to the laminated structure (figs. 8A-9B; pars. 0131-0134); after compressing the laminate structure and the auxiliary member attached to the laminated structure, removing the for blocking a length direction portion and a width direction portion of the laminate structure; and that the auxiliary member comprises a polymer film and an adhesive layer coating a surface of the polymer film.
Regarding the jigs being for blocking limitation, please refer to claims 1 and 14 above, the rejection therein is applicable to this claim in the same manner.
With respect to the claim limitations regarding the auxiliary member, McCormick teaches that it is well known to perform a related method of manufacturing a stacked and pressed component (Title; Abstract; figs. 1, 6 and 7); and that the auxiliary member comprises a polymer film and an adhesive layer coating a surface of the polymer film (col. 2, lines 43-56; col. 4, lines 18-37).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Kitano to incorporate the polymer film being used with an adhesive layer coating on the polymer film from McCormick.  It is considered well known to use an adhesive layer with polymer in order to predictably enhance smoothness and adhesion, and reduce cracking and delamination.  PHOSITA would have realized that an adhesion layer with the polymer would provide those advantages, as expected, and without having to change the method of Kitano in any disadvantageous manner.  That is, though Kitano is silent as to the use of adhesive, one would readily be able to use the known adhesive of McCormick in the old methods of Kitano IVO Mori.
Regarding claim 25, the modified Kitano teaches the method of claim 24, as detailed above, and McCormick further teaches that it is well known that the adhesive layer is comprised of25 an adhesive resin constituting 70% to 95% of the adhesive layer by weight (poly-isobutylene resin at 70-80% by weight) and particleDB1/ 102442054.1 Page 27cells (cyclic olefin-based polymer) constituting 5% to 30% of the adhesive layer by weight (remainder, i.e. 20-30 % by weight) (col. 20, lines 31-37).  
This preferred composition was known at the time of filing and there is no evidence that any special steps were devised in order to use the prior art ratios of McCormick in the known methods of Kitano IVO Mori.  The selection of the preferred adhesive to binder/encapsulant ratios is considered to be obvious based upon the desired properties of the product.
Response to Arguments
Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive. The first several paragraphs of the Applicants arguments regarding the 103 rejections are actually drawn to explanation and recharacterization of the claims.  Respectfully, though informative, these are not found to be compelling as they do not find basis in factual evidentiary argument.  In the third paragraph of the 103 arguments, Applicant reprints the newly added claim language of claims 1 and 14.  In the fourth paragraph, Applicant has recharacterized the independent claim language, but has not provided evidence in support of distinction from the prior art.  Moreover, in response to applicant's implication that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., forming rounded edges without grinding, and moisture resistance reliability being improved) are not recited in the argued independent claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The sixth paragraph again purports that the prior art does not teach limitations which were not actually recited in the argued independent claims, please see response above.
In the subsequent paragraphs, the Applicant has argued that because the prior art to Kitano uses a subsequent barrel-polishing step, it would somehow not be applicable because there would purportedly be chipping.  This is not compelling for a number of reasons.  First, it is noted that the prior art rejections of the independent claims have been updated in light of the claim amendments, and it is clear in the newly applied rejection that there are in fact rounded edges in the pressed body of Kitano.  The barrel-polishing is a subsequent step, and is not related to the formation of the rounded corners and would thus not cause chipping in the corner forming step.  Further, the implication that barrel-polishing and grinding are the same method is mistaken, as barrel-polishing requires no grinding at all.  Finally, it is not generally germane whether the prior art discloses additional steps beyond those claimed, if the prior art in fact teaches the steps of the recited method.  In this instance, all of the actually claimed limitations have been shown to be taught by the prior art.
Regarding Applicants arguments with respect to new claims 20 and 22, they are in-part, compelling, please refer to the section below.
With respect to the arguments regarding claims 21 and 23, Applicant has argued that the jig (15), of Mori, is somehow not in contact with the laminate (13).  Respectfully, this argument is not compelling because it is clear in at least figures 3 and 5 of Mori that jig components (15) 
Finally, with respect to claims 24 and 25, Applicant has asserted that McCormick would not be applicable because the materials of the auxiliary member remain in the product, and thus purportedly teaches away from the invention. Respectfully, regarding applicant’s arguments that McCormick teaches away from the proposed modification, it is noted that the applicant is using “teaching away” in a much broader sense that it is normally accepted. For a reference to be considered to teach away from a proposed modification such reference must criticize, discredit, or otherwise discourage the proposed combination. In re Fulton, 73 USPQ2d 1141 (Fed. Cir. 2004). In this case, McCormick is simply used to teach the preferred materials of a step of the method, and not to disclose the bulk of the steps themselves, as argued. PHOSITA would have realized that these materials were readily available, routinely used, and that they would have provided the predictable advantages as already described in the reasons for combination of references, above.  Moreover, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  It is held that proper rationale has been provided for the combination rejection.
According to the updated rejections, above, in light of the claim amendments, and the response herein, it is held that all currently presented claim limitations (in claims 1-7, 13-19, 21 and 23-25) have been taught by the prior art, and all arguments have been answered.
Allowable Subject Matter
Claims 20 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Though the corners of the product of Kitano and other cited prior art references looks similar (see below) to the corners of the instant application, and as apparently recited in claims 20 and 22; the known prior art does not recite or disclose the newly claimed distance ratios of claims 20 and 22.  That is, the prior art does not disclose or teach that “1.005 < BC/AB < 1.2 is satisfied, in which AB is defined as a distance between A and B, BC is defined as a distance between B and C, A is defined as a point at which an extension line of the third surface meets an extension line of the second surface, B is defined as an end of the first band portion disposed on the second surface, C is defined as a point at which the extension line of the third surface starts being spaced apart from the body, and A, B, and C are on a plane of the first and second direction cross-section”, as best understood.  
The Examiner suggests that the Applicant amend these claims to overcome the 112 rejections by including language defining the “band portion” or renaming it as the apparent external electrode, and to include further language indicating that the rounded shape from the independent claims is being formed such that it is defined by the claimed distance ratios, as is best understood from the claims and instant disclosure.

    PNG
    media_image1.png
    423
    581
    media_image1.png
    Greyscale
   	
    PNG
    media_image2.png
    397
    316
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729